Citation Nr: 1823067	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-44 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for iliotibial band syndrome of the right knee prior to March 31, 2015, and in excess of 10 percent from March 31, 2015.

2.  Entitlement to an initial compensable rating for iliotibial band syndrome of the left knee prior to March 31, 2015, and in excess of 10 percent from March 31, 2015.  

3.  Entitlement to service connection for chronic anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from January 1988 to January 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal now resides with the RO in Jackson, Mississippi.  

In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issues were remanded by the Board in April 2016 and April 2017 for further development.  

The issue of entitlement to service connection for chronic anemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  For the appeal period prior to March 31, 2015, the Veteran's iliotibial band syndrome of the right knee was manifested by pain, stiffness, and swelling; ankylosis and subluxation or lateral instability was not manifested.   

2.  For the appeal period prior to March 31, 2015, the Veteran's iliotibial band syndrome of the left knee was manifested by pain, stiffness, and swelling; ankylosis and subluxation or lateral instability was not manifested.   

3.  For the appeal period from March 31, 2015, the Veteran's iliotibial band syndrome of the right knee was manifested by arthritis, pain, stiffness, and swelling; ankylosis and subluxation or lateral instability was not manifested.   

4.  For the appeal period from March 31, 2015, the Veteran's iliotibial band syndrome of the left knee was manifested by arthritis, pain, stiffness, and swelling; ankylosis and subluxation or lateral instability was not manifested.  


CONCLUSIONS OF LAW

1.  For the appeal period prior to March 31, 2015, the criteria for a rating of 10 percent, but no higher, were met for the Veteran's iliotibial band syndrome of the right knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5099-5021.

2.  For the appeal period prior to March 31, 2015, the criteria for a rating of 10 percent, but no higher, were met for the Veteran's iliotibial band syndrome of the left knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5099-5021.

3.  For the appeal period from March 31, 2015, the criteria for a rating in excess of 10 percent were not met for the Veteran's iliotibial band syndrome of the right knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5099-5021.

4.  For the appeal period from March 31, 2015, the criteria for a rating in excess of 10 percent were not met for the Veteran's iliotibial band syndrome of the left knee.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5099-5021.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied as to the issues decided herein.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  VA examinations for the Veteran's knee condition were conducted in January 2008, March 2015, and April 2017.  Taken together as a whole, these examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history to provide probative medical evidence adequate for rating and adjudication purposes.  

Finally, neither the Veteran nor her representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues decided herein.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues decided on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2017). Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses, are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected iliotibial band syndrome of the right knee is rated at 0 percent prior to March 31, 2015, and 10 percent from that date under 38 C.F.R. § 4.71(a), Diagnostic Codes 5099-5021.  The Veteran's service-connected iliotibial band syndrome of the left knee is also rated at 0 percent prior to March 31, 2015, and 10 percent from that date under 38 C.F.R. § 4.71(a), Diagnostic Codes 5099-5021.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2017).  Here, the hyphenated diagnostic code indicates that the Veteran's current left and right knee disabilities are rated, by analogy, under the criteria for myositis pursuant to Diagnostic Code 5021.  Under Diagnostic Code 5021, myositis is rated on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. §§ 4.20, 4.71(a) (2017).  

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71(a), as follows:

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent if slight, 20 percent if moderate, and 30 percent if severe. 

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71(a) , Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing, is rated at 10 percent.  

The Veteran underwent a VA examination for her knee conditions in January 2008.  The Veteran's symptoms included weakness, not being able to bend with flare-ups, stiffness and pain when moving, and intermittent swelling of the knees.  The Veteran did not have redness, giving way, locking, or dislocation.  The Veteran's knee pain was aching and sharp.  The pain occurred when she climbed the stairs or walked for more than five minutes.  The Veteran reported that she avoided squatting and kneeling.  Upon physical examination, the VA examiner noted that there was no edema, effusion, weakness, redness, or subluxation of the bilateral knees.  Examination of the right knee revealed crepitus, but there was not genu recurvatum or locking pain.  Examination of the left knee did not reveal locking pain, genu recurvatum, or crepitus.  Range of motion of both knees revealed flexion to 140 degrees and extension from 0 degrees.  Both knees were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran did not have any knee instability.  

In March 2015, the Veteran was afforded a VA examination for her knees.  She was diagnosed with iliotibial band syndrome of the bilateral knees.  The Veteran also had patellofemoral pain syndrome and degenerative arthritis.  She reported that she had symptoms of pain walking up and down the stairs all the time, pain with exercising, and pain with bending and squatting.  The Veteran reported that she had flare-ups of the knee.  She stated that her knees "just get inflamed sometimes and hurt."  The Veteran reported to have functional loss or functional impairment of the joint.  Range of motion testing of the right knee revealed flexion from 0 to 110 degrees and extension of the right knee from 110 to 0 degrees.  There was pain noted on examination, which caused functional loss of the right knee.  Range of motion testing of the left knee revealed flexion from 0 to 120 degrees and extension from 120 to 0 degrees.  There was pain noted on examination of the left knee, which caused functional loss.  The Veteran was also able to perform repetitive use testing, which did not reveal any additional loss of function or range of motion in both the right and left knees.  The VA examiner reported that pain and weakness significantly limited functional ability with repeated use over a period of time.  Flexion of the Veteran's right knee was from 0 to 110 degrees and extension was from 110 to 0 degrees.  Flexion of the Veteran's left knee was from 0 to 120 degrees and extension was from 120 to 0 degrees.  The VA examiner also noted that pain and weakness significantly limited the Veteran's functional ability with flare-ups.  The VA examiner noted that the Veteran did not have ankylosis of the right or left knee.  Further, the Veteran did not have subluxation or lateral instability of the bilateral knees.  

In July 2016, the Veteran had a hearing before the Board.  The Veteran reported limitation of motion of the knees and painful motion.  She also reported that she experienced dislocation of the knees two to three times per month and instability in the knees.  In addition, she reported using a knee brace and a cane occasionally.  

In December 2016, the Veteran was seen at a VA medical center for bilateral knee pain.  The Veteran reported that she attended water aerobics and her knees felt somewhat better.  She had intermittent mechanical symptoms.  She reported that her knees did not limit her much.  A physical examination revealed full range of motion, no definite effusion, no joint line tenderness, and no instability.  

In April 2017, the Veteran was afforded a VA examination for her knee conditions.  The VA examiner diagnosed the Veteran with degenerative arthritis of the right and left knee and iliotibial band syndrome of the right and left knee.  The VA examiner explained that degenerative arthritis of the bilateral knees was a progression of the Veteran's service-connected iliotibial band syndrome of the bilateral knees.  The Veteran reported that her knee popped out of place at times with very minimal shifts or movement.  She reported that her knees hurt frequently.  The Veteran did not report having any flare-ups.  However, she did report having functional loss or impairment in that she found it difficult to kneel, bending, squat, and climb stairs due to pain.  Her range of motion was more limited.  

During the April 2017 VA examination, range of motion testing of the right knee revealed flexion from 0 to 135 degrees and extension 135 to 0 degrees.  There was no pain noted on examination, but the Veteran did have tenderness upon palpation of the lateral side of the patella of the right knee.  Repetitive use testing of the right knee did not reveal any additional loss of function or range of motion.  Range of motion testing of the left knee revealed flexion from 0 to 135 degrees and extension 135 to 0 degrees.  There was no pain noted on examination, but the Veteran did have tenderness upon palpation of the medial aspect of the patella.  Repetitive use testing of the left knee did not reveal additional loss of function or range of motion.  The VA examiner noted that the examination for both the right and left knees was not being conducted during flare-ups.  The VA examiner further noted that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  The VA examiner concluded that the Veteran did not have ankylosis in the right or left knee.  Further there was no instability or subluxation of the joints.  The VA examiner reported that the Veteran's condition made it difficult to kneel, bend, squat, and go up and down stairs. 

After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating of 10 percent have been met for the period prior to March 31, 2015, for the service-connected iliotibial syndrome of the right and left knees.  During the Veteran's January 2008 VA examination, the Veteran reported that due to her knee conditions, she was not able to bend during flare-ups and had stiffness and pain when she moved.  The pain occurred when she climbed the stairs or walked for more than five minutes.  Due to her knee pain, the Veteran reported that she avoided squatting and kneeling.  However, the VA examiner noted that range of motion of the right and left knee joints revealed flexion to 140 degrees and extension to 0 degrees.  

The Board notes that when evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The provisions of 38 C.F.R. § 4.59, cited above, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  A compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  Sowers v. McDonald, 27 Vet. App. 472, 480  (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Thus, compensable ratings of 10 percent are warranted in this case where the Veteran's bilateral knee pain results in functional impairment, but not compensable limitation of motion.  

However, a rating in excess of 10 percent is not warranted at any time on appeal for the Veteran's service-connected iliotibial syndrome of the right or left knees.  Under Diagnostic Code 5003, a rating in excess of 10 percent is not warranted for the Veteran's service-connected knee disabilities because the evidence has not shown that the Veteran has had any occasional incapacitating exacerbations due to her knee conditions.  The Board notes that for the period from March 31, 2015, the Veteran's service-connected iliotibial band syndrome of the right and left knees was assigned a 10 percent rating based on painful motion of the knee and x-ray evidence of degenerative arthritis along with any limitation of motion of the joint.  

Further, a rating in excess of 10 percent is not warranted under the other applicable rating criteria.  The evidence of record does not show that the Veteran had ankylosis or recurrent subluxation or lateral instability.  In a VA treatment record in December 2016, the Veteran reported that her knees did not limit her much, and the physical examination revealed that the Veteran had full range of motion of her knees with no definite effusion, no joint line tenderness, and no instability.  Also, there was no evidence of impairment of the tibia and fibula, and there was no evidence of genu recurvatum.  The VA examinations revealed that the Veteran's flexion and extension for her right and left knees would not warrant higher ratings.  

In sum, the Board finds that an initial compensable 10 percent rating for the service-connected right and left knee iliotibial band syndrome is warranted for the appeal period prior to March 31, 2015.  A rating in excess of 10 percent is not warranted for the appeal period prior to March 31, 2015, and thereafter.  


ORDER

A rating of 10 percent, but no higher, prior to March 31, 2015, for iliotibial band syndrome of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating of 10 percent, but no higher, prior to March 31, 2015, for iliotibial band syndrome of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent from March 31, 2015, for iliotibial band syndrome of the right knee is denied.

A rating in excess of 10 percent from March 31, 2015, for iliotibial band syndrome of the left knee is denied.  



REMAND

The Veteran seeks service connection for chronic anemia.  In April 2017, the Veteran underwent a VA examination for her claimed chronic anemia.  The VA examiner diagnosed the Veteran with anemia that was noted to be in active status.  However, the VA examiner reported that the Veteran's anemia was resolved.  The VA examiner further concluded that the Veteran's anemic condition was currently asymptomatic.  

This VA examination is contradictory in regards to whether the Veteran had a current diagnosis in that it states that the Veteran has an active hematologic condition that is asymptomatic and then states that no current diagnosis exists.  On remand, a VA medical opinion should be furnished to clarify whether the Veteran has a current diagnosis of anemia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file.

2.  After the above development has been completed, obtain a VA medical opinion from the same VA examiner who conducted the April 2017 VA examination (if not available, the RO should obtain a medical opinion from another appropriate clinician) to determine the nature and etiology of the Veteran's claimed anemic condition.  The VA examiner must address the following:

A.  Whether the Veteran had a diagnosis of anemia at any time during the appeal period from October 5, 2007 to present.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

B.  If the Veteran was diagnosed with anemia during the appeal period, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anemia is related to her military service.

C.  If the Veteran was diagnosed with anemia during the appeal period, whether it is at least likely as not (50 percent or greater probability) that the Veteran's anemia is caused by her service-connected fibromyalgia or any other service-connected disability.

D.  If the Veteran was diagnosed with anemia during the appeal period, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anemia is aggravated (i.e., worsened beyond normal progression) by her service-connected fibromyalgia or any other service-connected disability.  

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental SOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


